Citation Nr: 1219521	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  07-30 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1958 to January 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, denying the claim currently on appeal.  

This claim was previously denied by the Board in December 2008.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in October 2010, the Court vacated the December 2008 Board decision and remanded the matter back to the Board for readjudication.  This claim was again denied by the Board in a July 2011 decision.  The Veteran again appealed the denial to the Court, and in December 2011, the parties filed a joint motion to remand this appeal back to the Board.  The motion was granted by the Court in December 2011.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Montgomery, Alabama in August 2008.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a low back disability.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that the Veteran was afforded a VA examination to determine the etiology of his low back disability in May 2007.  According to the examination report, the Veteran's usual occupation, until his retirement in 2000, was mechanic.  However, during his August 2008 hearing, the Veteran testified that he was a truck driver all of his life.  The May 2007 VA examiner based his opinion, in part, on the Veteran's occupation (which was believed to be mechanic).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

In light of the above, the Veteran should be scheduled for a new VA examination so that an opinion as to the etiology of his low back disability can be provided.  When formulating an opinion, the examiner must take into account the medical evidence of record, as well as the Veteran and his brother's August 2008 testimony of chronic symptomatology.  

Finally, the most recent VA Medical Center (VAMC) treatment record in the Veteran's file is dated August 2008.  Records prepared since August 2008 must be obtained and incorporated into the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain copies of VAMC records prepared since August 2008.  All records that are obtained must be incorporated into the Veteran's claims file.  

2.  The Veteran should be scheduled for a VA examination before an appropriate specialist regarding the etiology of his low back disability.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review prior to the scheduled examination, and the examination report should reflect review of these items.  

The examiner is asked to perform all indicated tests and studies and opine as to whether it is at least as likely as not that the Veteran's low back disability manifested during, or as a result of, active military service.  In formulating an opinion, the examiner must consider and discuss the medical evidence of record, as well as the lay statements from the Veteran and his brother regarding chronic symptomatology.  A complete rationale must be provided for all opinions offered.  

3.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



